Citation Nr: 0621872	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  05-15 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial compensable rating for hallux 
rigidus of the right toe.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

P. Cardinale, Legal Intern





INTRODUCTION

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia that granted service connection for hallux 
rigidus of the right toe and assigned a noncompensable 
evaluation.  The veteran, who had active service from 
September 1977 to September 1980, expressed disagreement with 
the evaluation assigned and the case was referred to the 
Board for appellate review.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  Before 
addressing the merits of the veteran's claim on appeal, the 
Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  

However, it does not appear that the VA's duty to notify has 
been satisfied in this case in connection with the veteran's 
claim for an initial compensable rating for hallux rigidus of 
the right toe.  While the Statement of the Case made 
reference to a letter dated in July 2003 as satisfying the 
requirements of the Veterans Claims Assistance Act (VCAA), 
that letter was provided to the veteran in connection with 
his claim for service connection and not his claim for a 
higher initial evaluation for his hallux rigidus of the right 
toe.  

The United States Court of Appeal for Veteran's Claims has 
strictly construed the notification requirement contemplated 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  See Kent 
v. Nicholson, 19 Vet. App. ____, ____ (2006), No. 04-181, 
slip op. at 9 (Mar. 31, 2006) ("Failure to comply with any 
of the four requirements of the VCAA may constitute 
remandable error.")  Since the content of the notice for a 
claim for a higher initial evaluation differ significantly 
from the content of the notice for a claim for service 
connection, this matter must be addressed prior to appellate 
review.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following action:

The veteran should be provided notice 
contemplated by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) in connection with 
his claim for a higher initial evaluation 
for his hallux rigidus of the right toe.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of any 
additional evidence.  If additional evidence is received, and 
if the benefit sought is not granted, the veteran and his 
representative should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

